Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

This office action is responsive to the amendment filed on 08/24/2022. As directed by the amendment: Claims 1 and 11 are amended, and claim 14 is canceled. Thus, claims 1-13 and 15-20 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rappl et al (2015/0136746) in views of Lambert et al (2012/0298643).
	For claim 1, Rapple teaches a welding power supply (fig.1-5) (abstract), comprising: a first terminal and a second terminal (40 and 76 as shown in fig.1) configured to be connected to welding equipment (14 or 78) (par.19); 
 	power conversion circuitry (18 as shown in fig.1) configured to convert input power to weld power and to output the weld power via the first and second terminals (weld and auxiliary power outputs)(par.16, lines 1-8); 
 	an interface (22 as shown in fig.1), comprising: one or more first input devices configured to receive a selection of a wire feeding weld process (par.31, lines 1-5); and; and control circuitry (20 as shown in fig.1) configured to, in response to receiving, via the interface (22 as shown in fig.1), an input associated with at least one of the wire feeding weld process control the polarity of the weld power output via the power conversion circuitry to the first and second terminals (par.17, lines 1-15 and par.23, lines 1-15). 
 	Rapple fails to teach an interface comprising a second input device configured to receive a selection of a value of a welding parameter and to alternately receive a selection of a polarity of the weld power in association with the selection of the value of the welding parameter by exceeding a range of the selectable values of the welding parameter via the second input device, wherein the welding parameter is a different parameter than the polarity of the weld power.
Lambert, similar welding system with interface, an interface (152 as shown in fig.1) comprising a second input device (thru the knob to select one of the inputs such as 262, 264, or 266 as shown in fig.2b) configured to receive a selection of a value of a welding parameter (such as the voltage parameter) and to alternately receive a selection of a polarity (the polarity includes one of the selected thru the knob to select one of the inputs such as 262, 264, or 266 as shown in fig.2b) of the weld power in association with the selection of the value of the welding parameter by exceeding a range of the selectable values of the welding parameter via the second input device (thru the knob 262  as shown in fig.2b) (par.24, lines 1-8 and par.29, lines 1-6) and wherein the welding parameter (such as the voltage that is selected on the right knob as shown in fig.2b) is a different parameter than the polarity of the weld power (the polarity is selected one of the inputs on the right knob as shown in fig.2b) (par.29, lines 1-5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include a selection of a polarity of the weld power as taught by Lambert for purpose of allowing the user to provide input such as various welding parameters to control the operation of the welding process (Lambert, par.17).
For claim 4, Rapple in view of Lambert teaches the invention as claimed and discussed above; however, Rapple fails to teach wherein the interface is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter. 
Lambert further teaches wherein the interface (202 as shown in fig.2b) is configured to receive the selection of the polarity of the weld power in association with a weld inductance parameter (par.29, lines 1-5) (fig.2b).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Lambert for purpose of allowing the user to provide input such as various welding parameters to control the operation of the welding process (Lambert, par.17).
For claim 5, Rapple in view of Lambert teaches the invention as claimed and discussed above; however, Rapple fails to teach wherein the control circuitry is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value. 
Lambert further teaches wherein the control circuitry (152 as shown in fig.1) is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value (par.29, lines 1-5) (fig.2b).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Lambert for purpose of allowing the user to provide input such as various welding parameters to control the operation of the welding process (Lambert, par.17).
 	For claim 6, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.3 and 4) is configured to receive the selection of the polarity of the weld power in association with a selection of a flux-cored electrode wire type (par.31).  	For claim 7, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1) is configured to display (24 as shown in fig.1) an indication of the selected polarity in response to receiving the selection of the polarity of the weld power or the selection of the wire feeding weld process (par.17, lines 9-15) .  	For claim 8, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1)  comprises communications circuitry (30 as shown in fig.1) configured to communicate with a remote device (50), the control circuitry (20 as shown in fig.1)  configured to transmit, via the communications circuitry, at least one of an indication of the polarity of the weld power or an indication of the selected wire feeding weld process (par.17).  	For claim 9, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the communications circuitry is configured to communicate with the remote device via at least one of the first and second terminals (40 as shown in fig.1) (par.19).  	For claim 10, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface is configured to receive the selection of a wire feeding weld process and the selection of a polarity of the weld power via the communications circuitry (par.27).  	For claim 11, Rapple teaches welding power supply (fig.1-5) (abstract), comprising: a first terminal and a second terminal (40 and 76 as shown in fig.1) configured to be connected to welding equipment (14 or 78) (par.19); 
power conversion circuitry (18 as shown in fig.1) configured to convert input power to weld power and to output the weld power via the first and second terminals (par.16); 
an interface (22 as shown in fig.1), comprising: a first input device configured to receive a selection of a wire feeding weld process or a non-wire feeding weld process (par.31, lines 1-5); and
control circuitry (20 as shown in fig.1) configured to, in response to receiving, via the interface (22 as shown in fig.1), an input associated with the wire feeding weld process from the first input device and an input associated with the first wire feeding weld process or the second wire feeding weld process or the second input selection of the output polarity (par.23, lines 1-10), control the polarity of the weld power output via the power conversion circuitry (18 as show in fig.1) to the first and second terminals (par.23 and 31). 
Rapple fails to teach interface comprises a second input device configured to receive a first input selection of an inductance parameter of the weld power for a first wire feeding weld process and to alternately receive a second input selection of a polarity of the weld power for a second wire feeding weld process in association with the first input selection of the inductance parameter by exceeding a range of the selectable values of the inductance parameter via the second input device.
Lambert further teaches interface (202 as shown in fig.2b) comprises a second input device (thru the knob to select one of the inputs such as 262, 264, or 266 as shown in fig.2b) configured to receive a first input selection of an inductance parameter (the inductance includes one of the selection parameter that is selected thru right knob as shown in fig.2b) of the weld power for a first wire feeding weld process and to alternately receive a second input selection of a polarity of the weld power (the polarity  includes one of the selection parameter that is selected thru right knob as shown in fig.2b) for a second wire feeding weld process in association with the selection of the inductance parameter by exceeding a range of the selectable values of the inductance parameter via the second input device (the right knob as shown in fig.2b) (par.24, lines 1-8 and par.29, lines 1-6).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include a selection of a polarity of the weld power as taught by Lambert for purpose of allowing the user to provide input such as various welding parameters to control the operation of the welding process (Lambert, par.17).
For claim 15, Rapple in view of Lambert, teaches the invention as claimed and discussed above; except Rapple fails to teach wherein the control circuitry is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value. 
Lambert further teaches wherein the control circuitry (152 as shown in fig.1) is configured to, in response to selection of the polarity of the weld power, control the weld inductance parameter to have a predetermined value (the right knob as shown in fig.2b) (par.24, lines 1-8 and par.29, lines 1-6).
 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding interface of Rapple to include weld inductance parameter as taught by Lambert for purpose of allowing the user to provide input such as various welding parameters to control the operation of the welding process (Lambert, par.17).
 	For claim 16, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface is configured to receive the selection of the polarity of the weld power in association with a selection of a flux-cored electrode wire type as the second wire feeding weld process (par.31).  	For claim 17, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1) is configured to display (24 as shown in fig.1) an indication of the selected polarity in response to receiving the selection of the polarity of the weld power or the selection of the second wire feeding weld process (par.17).  	For claim 18, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface comprises communications circuitry configured to communicate with a remote device, the control circuitry configured to transmit, via the communications circuitry, at least one of an indication of the polarity of the weld power or an indication of the selected wire feeding weld process (par.17 and 27)..  	For claim 19, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the communications circuitry is configured to communicate with the remote device via at least one of the first and second terminals (par.17 and 27).  	For claim 20, Rapple in view of Lambert teaches the invention as claimed and discussed above and Rapple further teaches wherein the interface (22 as shown in fig.1) is configured to receive the selection of a wire feeding weld process and the selection of a polarity of the weld power via the communications circuitry (30 as shown in fig.1) (par.17 and 27).

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapple et al (2015/0136746) in views of Lambert et al (2012/0298643) as applied to claims above, and further in view of Kooken et al (2015/0014290).
Rapple, as modified by Lambert, teaches all the limitation as previously set forth and Rapple further teaches, in claims 3 and 13, wherein the control circuitry (20 as shown in fig.1) is configured to control the polarity of the weld power by controlling a commutator portion of the power conversion circuitry (par.16 and 29).
However, Rapple in view Lambert fails to teach claims 2 and 12, wherein the power conversion circuitry comprises at least one of a full bridge topology or a half bridge topology. 
 	Kooken teaches, similar welding system, wherein the power conversion circuitry comprises at least one of a full bridge topology or a half bridge topology (par.54, lines 1-10).  	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the welding system of Rapple, as modified by Lambert, to include a full bridge topology or a half bridge topology as taught by Kooken for purpose providing a current suitable for electric arc welding and improving system performance (Kooken, par.54).
Response to Amendmentd/Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	The applicant’s arguments regarding new limitation (“wherein the welding parameter is a different parameter than the polarity of the weld power” in claim 1, and 11, has been considered but is moot, because the examiner applied new art, Lambert et al (2012/0298643), that covers newly claimed limitation. 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761